UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2012 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. Semi-Annual Report For the period ended April 30, 2012 EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2012 Dear Fellow Shareholder: Since our last report to you six months ago, the Edgar Lomax Value Fund has experienced further success on two fronts.First, the Fund’s “blue-chip” stock portfolio delivered a solid positive return of 9.57% during the period from November 1, 2011 through April 30, 2012.In comparison, during the same period the S&P 500 rose 12.77% and the S&P 500/Citigroup Value returned 13.14%, as beaten down names in the indexes saw a snapback from their mid-2011 losses.Second, rising stock prices and new investors helped bring the Fund’s total assets to $36 million as of April 30.The following table summarizes the Fund’s average annual total returns (through this past April 30) for several periods: Fund Citigroup Value S&P 500 1-year 5.61% 1.29% 4.76% 5-year -0.10% -1.91% 1.01% 10-year 4.07% 4.39% 4.71% Since-inception (12/12/1997) 4.60% 4.27% 4.54% Please note that the Fund outperformed its “value” benchmark over the 1- and 5-year periods; over the longest period (since-inception), we outpaced both indexes. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.52%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.99%.” The first half of the Fund’s fiscal year presented an economic and stock market environment remarkably similar to the same period one year ago.At that time, we wrote of the government’s heavy intervention in the economy (through the Federal Reserve’s “money printing” program called Quantitative Easing) and of a resulting surging stock market that, in our opinion, was masking the still fragile state of the economy.We went on to express our belief that the Fund’s ability to navigate such an environment was good.Fortunately, we were correct.Please refer to our Annual Report of October 31, 2011 (on the web at www.edgarlomax.com) for a discussion of the Fund’s performance last fiscal year. * Figures are from the Fund’s prospectus dated 2/28/12. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Funds Fees and Expenses and extraordinary expenses”) through at least 2/28/13. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the Citigroup Value. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. Many analysts would argue that the current situation is worse that the Federal Reserve has expended much of its ammunition in propping up asset values and that the economy’s growth is a bit slower than last spring.Even if only partially accurate, what should investors do?We continue to believe that large “value” stocks hold the potential for relatively strong performance over the long term and during shorter-term sharply declining markets.Consequently, in building the Fund’s portfolio, we focus intensely on companies with relatively low debt on their balance sheets, consistent histories of profitability, generous dividend yields and low prices relative to earnings. The “Schedule of Investments” included in this report provides a comprehensive list of our holdings.They are some of the biggest players in the economy and generally meet the criteria just described above.So, how did they perform during the recent six months?One of our favorite and, therefore, largest holdings is Intel, which rose nearly 18%.Intel has delivered strong profits of late and has a rock solid balance sheet.We had a similar experience with the Telecommunications Services sector, particularly with AT&T.It rose just over 15% and currently pays a 5% dividend yield, compared to an S&P 500 yield of just over 2% as of April 30, 2012.On the flip side, relatively steady profits and fat dividends in the Utilities sector did not prove to be attractive to other investors during the half-year period.While the group declined about 2% in the period, we will gladly hold our positions—enjoying a roughly 5% dividend yield on the utility positions that we hold while we wait for others to notice these companies’ solid investment potential. Although we may have said it many times, we truly appreciate the confidence you have shown in us through your investment in the Fund.We promise to continue working hard as we endeavor to bring you the results you deserve. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.Growth stocks typically are more volatile than value stocks; however, value stocks have lower expected growth rate in sales and earnings. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/11 – 4/30/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2012, the Fund’s aggregate annual operating expenses were 0.99%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/11 4/30/12 11/1/11 – 4/30/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited) Shares COMMON STOCKS: 96.89% Value Alumina and Aluminum Production and Processing - 3.67% Alcoa, Inc. $ Beverage and Tobacco Product Manufacturing - 3.01% Altria Group, Inc. Coca Cola Co. PepsiCo, Inc. Building Material and Garden Equipment - 0.87% Lowe’s Companies, Inc. Chemical Manufacturing - 14.73% Abbott Laboratories Avon Products, Inc. Bristol-Myers Squibb Co. E. I. du Pont de Nemours and Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Computer and Electronic Product Manufacturing - 11.44% Hewlett-Packard Co. Intel Corp. Raytheon Co. Depository Credit Intermediation - 1.75% Capital One Financial Corp. JPMorgan Chase & Co. Diversified Financials - 1.38% Bank of New York Mellon Corp. The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), continued Shares COMMON STOCKS: 96.89% Value Food Manufacturing - 0.96% HJ Heinz Co. $ Kraft Foods, Inc. - Class A General Merchandise Stores - 3.46% Walgreen Co. Health and Personal Care Stores - 2.79% CVS Caremark Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 5.99% The Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 3.73% Baker Hughes, Inc. General Electric Co. Management of Companies and Enterprises - 1.73% American Express Co. Materials - 0.51% Weyerhaeuser Co. Medical Equipment and Supplies Manufacturing - 3.20% 3M Co. Baxter International, Inc. Medtronic, Inc. Motion Picture and Video Industries - 1.40% Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), continued Shares COMMON STOCKS: 96.89% Value Oil and Gas Extraction - 2.68% Apache Corp. $ Occidental Petroleum Corp. Other Electrical Equipment and Component Manufacturing - 0.53% Emerson Electric Co. Petroleum and Coal Products Manufacturing - 10.54% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pipeline Transportation of Natural Gas - 0.59% Williams Cos., Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 2.73% Dow Chemical Co. Semiconductor and Other Electronic Component Manufacturing - 1.28% Texas Instruments, Inc. Software Publishers - 1.29% Microsoft Corp. Support Activities for Mining - 1.15% Halliburton Co. Telecommunications - 5.55% AT&T, Inc. Verizon Communications, Inc. Transportation & Warehousing - 1.34% Lockheed Martin Corp. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), continued Shares COMMON STOCKS: 96.89% Value Transportation Equipment Manufacturing - 1.65% General Dynamics Corp. $ Utilities - 6.94% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $31,280,731) Shares SHORT-TERM INVESTMENTS - 3.22% Value Invesco STIT-STIC Prime Portfolio, 0.12% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $1,156,412) TOTAL INVESTMENTS IN SECURITIES (Cost ($32,437,143) - 100.11% Liabilities in Excess of Other Assets - (0.11)% ) NET ASSETS - 100.00% $ (a) Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $32,437,143) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Advisory fees Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Shareholder reporting Chief Compliance Officer fee Legal fees Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$35,906,751/3,225,849 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the period ended April 30, 2012 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2012 Year Ended (Unaudited) October 31, 2011 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2012 Year Ended (Unaudited) October 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended April 30, 2012 Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — ) ) Total distributions ) Net asset value, end of period $ Total return %‡ % % % -34.86 % % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Portfolio turnover rate %‡ % †Annualized ‡Not Annualized The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek growth of capital, with a secondary objective of providing income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Fund’s 2011 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2012 (Unaudited), continued E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of April 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. G. Regulated Investment Company Modernization Act:On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed into law.The Modernization Act modernizes several of the federal income and excise tax provisions related to regulated investment companies (“RICs”).Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss. Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for “inadvertent” failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010. The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2012 (Unaudited), continued Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2012: 15 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2012 (Unaudited), continued Level 1 Level 2 Level 3 Total Common Stocks Agriculture, Forestry, and Hunting $ $
